Case 8:20-cv-00218-JLS-KES Document 63 Filed 09/01/21 Page 1 of 16 Page ID #:1101




  1

  2

  3

  4

  5

  6

  7
                                   UNITED STATES DISTRICT COURT
  8
                                  CENTRAL DISTRICT OF CALIFORNIA
  9   MARIO SARABIA,
 10
                                                    Case No. 8:20-CV-00218-JLS-KES
 11                  Plaintiff,
 12             v.                                  STIPULATED PROTECTIVE
       RICOH USA, INC. ET AL.                       ORDER
 13

 14                  Defendant.
 15

 16

 17       1.     A. PURPOSES AND LIMITATIONS
 18

 19            Discovery in this action is likely to involve production of confidential,
 20    proprietary, or private information for which special protection from public
 21    disclosure and from use for any purpose other than prosecuting this litigation may
 22    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 23    enter the following Stipulated Protective Order. The parties acknowledge that this
 24    Order does not confer blanket protections on all disclosures or responses to
 25    discovery and that the protection it affords from public disclosure and use extends
 26    only to the limited information or items that are entitled to confidential treatment
 27    under the applicable legal principles. The parties further acknowledge, as set forth in
 28    Section 12.3, below, that this Stipulated Protective Order does not entitle them to
Case 8:20-cv-00218-JLS-KES Document 63 Filed 09/01/21 Page 2 of 16 Page ID #:1102




  1    file confidential information under seal; Civil Local Rule 79-5 sets forth the
  2    procedures that must be followed and the standards that will be applied when a party
  3    seeks permission from the court to file material under seal.
  4

  5          B. GOOD CAUSE STATEMENT
  6

  7          This action is likely to involve ppayroll
                                                 y     records,, ppersonnel files,, and other
  8      p y
       employment               secrets customer and pricing lists and other
                  records trade secrets,
  9    valuable research,
                research development,
                          development commercial,
                                      commercial financial,
                                                  financial technical and/or
 10    proprietary information for which special protection from public disclosure
 11    and from use for any purpose other than prosecution of this action is warranted.
 12    Such confidential and proprietary materials and information consist of,
 13    among other things, ppayroll
                              y     records,, ppersonnel records,, and other
 14                   p y
       confidential employment information confidential business or financial
 15    information, information regarding confidential business practices,
       information                                              practices or other
 16    confidential research
                    research, development
                              development, or commercial information (including
 17    information implicating privacy rights of third parties), information otherwise
 18    generally unavailable to the public, or which may be privileged or otherwise
 19    protected from disclosure under state or federal statutes, court rules, case
 20    decisions, or common law. Accordingly, to expedite the flow of information, to
 21    facilitate the prompt resolution of disputes over confidentiality of discovery
 22    materials, to adequately protect information the parties are entitled to keep
 23    confidential, to ensure that the parties are permitted reasonable necessary uses
 24    of such material in preparation for and in the conduct of trial, to address their
 25    handling at the end of the litigation, and serve the ends of justice, a protective
 26    order for such information is justified in this matter. It is the intent of the parties
 27    that information will not be designated as confidential for tactical reasons and
 28    that nothing be so designated without a good faith belief that it has been
                                                 2
Case 8:20-cv-00218-JLS-KES Document 63 Filed 09/01/21 Page 3 of 16 Page ID #:1103




  1   maintained in a confidential, non-public manner, and there is good cause why it
  2   should not be part of the public record of this case.
  3

  4

  5   2.     DEFINITIONS
  6           2.1    Action: [this pending federal law suit]. [*Option: consolidated or
  7    related actions.]
  8           2.2    Challenging Party: a Party or Non-Party that challenges the
  9    designation of information or items under this Order.
 10           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 11    how it is generated, stored or maintained) or tangible things that qualify for
 12    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 13    the Good Cause Statement.
 14           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 15    their support staff).
 16           2.5    Designating Party: a Party or Non-Party that designates information or
 17    items that it produces in disclosures or in responses to discovery as
 18    “CONFIDENTIAL.”
 19           2.6    Disclosure or Discovery Material: all items or information, regardless
 20    of the medium or manner in which it is generated, stored, or maintained (including,
 21    among other things, testimony, transcripts, and tangible things), that are produced or
 22    generated in disclosures or responses to discovery in this matter.
 23           2.7    Expert: a person with specialized knowledge or experience in a matter
 24    pertinent to the litigation who has been retained by a Party or its counsel to serve as
 25    an expert witness or as a consultant in this Action.
 26           2.8    House Counsel: attorneys who are employees of a party to this Action.
 27    House Counsel does not include Outside Counsel of Record or any other outside
 28    counsel.
                                                  3
Case 8:20-cv-00218-JLS-KES Document 63 Filed 09/01/21 Page 4 of 16 Page ID #:1104




  1          2.9    Non-Party: any natural person, partnership, corporation, association, or
  2    other legal entity not named as a Party to this action.
  3          2.10 Outside Counsel of Record: attorneys who are not employees of a
  4    party to this Action but are retained to represent or advise a party to this Action and
  5    have appeared in this Action on behalf of that party or are affiliated with a law firm
  6    which has appeared on behalf of that party, and includes support staff.
  7          2.11 Party: any party to this Action, including all of its officers, directors,
  8    employees, consultants, retained experts, and Outside Counsel of Record (and their
  9    support staffs).
 10          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 11    Discovery Material in this Action.
 12          2.13 Professional Vendors:         persons or entities that provide litigation
 13    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 14    demonstrations, and organizing, storing, or retrieving data in any form or medium)
 15    and their employees and subcontractors.
 16          2.14 Protected Material:       any Disclosure or Discovery Material that is
 17    designated as “CONFIDENTIAL.”
 18          2.15 Receiving Party:        a Party that receives Disclosure or Discovery
 19    Material from a Producing Party.
 20

 21    3.    SCOPE
 22          The protections conferred by this Stipulation and Order cover not only
 23    Protected Material (as defined above), but also (1) any information copied or
 24    extracted from Protected Material; (2) all copies, excerpts, summaries, or
 25    compilations of Protected Material; and (3) any testimony, conversations, or
 26    presentations by Parties or their Counsel that might reveal Protected Material.
 27          Any use of Protected Material at trial shall be governed by the orders of the
 28    trial judge. This Order does not govern the use of Protected Material at trial.
                                                  4
Case 8:20-cv-00218-JLS-KES Document 63 Filed 09/01/21 Page 5 of 16 Page ID #:1105




  1    4.    DURATION
  2          [ONE POSSIBLE PARAGRAPH]
                                R     Once a case proceeds to trial,
                                                              trial all of the
  3    information that was designated as confidential or maintained pursuant to this
  4    protective order becomes public and will be presumptively available to all members
  5           public, including the press
       of the public                press, unless compelling reasons supported by specific
  6    factual findings to proceed otherwise are made to the trial judge in advance of the
  7    trial. See Kamakana v.
       trial               v City and County of Honolulu,
                                                Honolulu 447 F.3d
                                                             F 3d 1172,
                                                                  1172 1180-81 (9th
  8    Cir. 2006) (distinguishing “good
       Cir                         good cause”
                                        cause showing for sealing documents produced in
  9    discovery from “compelling reasons” standard when merits-related documents are
                       compelling reasons
 10    part of court record)
                     record). Accordingly
                              Accordingly, the terms of this protective order do not extend
 11    beyond the commencement of the trial
                                      trial.
 12

 13           [ALTERNATIVE POSSIBLE PARAGRAPH] Even after final disposition of
 14    this litigation, the confidentiality obligations imposed by this Order shall remain in
 15    effect until a Designating Party agrees otherwise in writing or a court order
 16    otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal
 17    of all claims and defenses in this Action, with or without prejudice; and (2) final
 18    judgment herein after the completion and exhaustion of all appeals, rehearings,
 19    remands, trials, or reviews of this Action, including the time limits for filing any
 20    motions or applications for extension of time pursuant to applicable law.
 21

 22    5.    DESIGNATING PROTECTED MATERIAL
 23          5.1    Exercise of Restraint and Care in Designating Material for Protection.
 24    Each Party or Non-Party that designates information or items for protection under
 25    this Order must take care to limit any such designation to specific material that
 26    qualifies under the appropriate standards. The Designating Party must designate for
 27    protection only those parts of material, documents, items, or oral or written
 28    communications that qualify so that other portions of the material, documents,
                                                 5
Case 8:20-cv-00218-JLS-KES Document 63 Filed 09/01/21 Page 6 of 16 Page ID #:1106




  1    items, or communications for which protection is not warranted are not swept
  2    unjustifiably within the ambit of this Order.
  3          Mass, indiscriminate, or routinized designations are prohibited. Designations
  4    that are shown to be clearly unjustified or that have been made for an improper
  5    purpose (e.g., to unnecessarily encumber the case development process or to impose
  6    unnecessary expenses and burdens on other parties) may expose the Designating
  7    Party to sanctions.
  8          If it comes to a Designating Party’s attention that information or items that it
  9    designated for protection do not qualify for protection, that Designating Party must
 10    promptly notify all other Parties that it is withdrawing the inapplicable designation.
 11          5.2         Manner and Timing of Designations. Except as otherwise provided in
 12    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 13    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 14    under this Order must be clearly so designated before the material is disclosed or
 15    produced.
 16          Designation in conformity with this Order requires:
 17                (a)     for information in documentary form (e.g., paper or electronic
 18    documents, but excluding transcripts of depositions or other pretrial or trial
 19    proceedings), that the Producing Party affix at a minimum, the legend
 20    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 21    contains protected material. If only a portion or portions of the material on a page
 22    qualifies for protection, the Producing Party also must clearly identify the protected
 23    portion(s) (e.g., by making appropriate markings in the margins).
 24          A Party or Non-Party that makes original documents available for inspection
 25    need not designate them for protection until after the inspecting Party has indicated
 26    which documents it would like copied and produced. During the inspection and
 27    before the designation, all of the material made available for inspection shall be
 28    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                                                   6
Case 8:20-cv-00218-JLS-KES Document 63 Filed 09/01/21 Page 7 of 16 Page ID #:1107




  1    documents it wants copied and produced, the Producing Party must determine which
  2    documents, or portions thereof, qualify for protection under this Order. Then, before
  3    producing the specified documents, the Producing Party must affix the
  4    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
  5    portion or portions of the material on a page qualifies for protection, the Producing
  6    Party also must clearly identify the protected portion(s) (e.g., by making appropriate
  7    markings in the margins).
  8                (b) for testimony given in depositions that the Designating Party identify
  9    the Disclosure or Discovery Material on the record, before the close of the
 10    deposition all protected testimony.
 11                (c) for information produced in some form other than documentary and
 12    for any other tangible items, that the Producing Party affix in a prominent place on
 13    the exterior of the container or containers in which the information is stored the
 14    legend “CONFIDENTIAL.” If only a portion or portions of the information
 15    warrants protection, the Producing Party, to the extent practicable, shall identify the
 16    protected portion(s).
 17          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 18    failure to designate qualified information or items does not, standing alone, waive
 19    the Designating Party’s right to secure protection under this Order for such material.
 20    Upon timely correction of a designation, the Receiving Party must make reasonable
 21    efforts to assure that the material is treated in accordance with the provisions of this
 22    Order.
 23

 24    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 25          6.1      Timing of Challenges.     Any Party or Non-Party may challenge a
 26    designation of confidentiality at any time that is consistent with the Court’s
 27    Scheduling Order.
 28          6.2      Meet and Confer. The Challenging Party shall initiate the dispute
                                                  7
Case 8:20-cv-00218-JLS-KES Document 63 Filed 09/01/21 Page 8 of 16 Page ID #:1108




  1    resolution process under Local Rule 37.1 et seq.  RU IROORZ WKH SURFHGXUHV IRU
  2    LQIRUPDOWHOHSKRQLFGLVFRYHU\KHDULQJVRQWKH&RXUW VZHEVLWH
  3          6.3      The burden of persuasion in any such challenge proceeding shall
  4    be on the Designating Party. Frivolous challenges, and those made for
  5    an improper      purpose (e.g., to harass or impose unnecessary expenses
  6    and burdens       on   other   parties) may expose the Challenging Party to
  7    sanctions. Unless the Designating Party has waived or withdrawn the
  8    confidentiality designation, all parties shall continue to afford the material
  9    in question the level of protection to which it is entitled               under   the
 10    Producing Party’s designation until the Court rules on the challenge.
 11    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 12          7.1     Basic Principles. A Receiving Party may use Protected Material that is
 13    disclosed or produced by another Party or by a Non-Party in connection with this
 14    Action only for prosecuting, defending, or attempting to settle this Action. Such
 15    Protected Material may be disclosed only to the categories of persons and under the
 16    conditions described in this Order. When the Action has been terminated, a
 17    Receiving Party must comply with the provisions of section 13 below (FINAL
 18    DISPOSITION).
 19          Protected Material must be stored and maintained by a Receiving Party at a
 20    location and in a secure manner that ensures that access is limited to the persons
 21    authorized under this Order.
 22          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless
 23    otherwise ordered by the court or permitted in writing by the Designating Party, a
 24    Receiving      Party   may     disclose   any   information   or   item   designated
 25    “CONFIDENTIAL” only to:
 26                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 27    well as employees of said Outside Counsel of Record to whom it is reasonably
 28    necessary to disclose the information for this Action;
                                                  8
Case 8:20-cv-00218-JLS-KES Document 63 Filed 09/01/21 Page 9 of 16 Page ID #:1109




  1             (b) the officers, directors, and employees (including House Counsel) of
  2    the Receiving Party to whom disclosure is reasonably necessary for this Action;
  3             (c) Experts (as defined in this Order) of the Receiving Party to whom
  4    disclosure is reasonably necessary for this Action and who have signed the
  5    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  6             (d) the court and its personnel;
  7             (e) court reporters and their staff;
  8             (f) professional jury or trial consultants, mock jurors, and Professional
  9    Vendors to whom disclosure is reasonably necessary for this Action and who have
 10    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 11             (g) the author or recipient of a document containing the information or a
 12    custodian or other person who otherwise possessed or knew the information;
 13             (h) during their depositions, witnesses ,and attorneys for witnesses, in the
 14    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 15    requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 16    not be permitted to keep any confidential information unless they sign the
 17    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 18    agreed by the Designating Party or ordered by the court. Pages of transcribed
 19    deposition testimony or exhibits to depositions that reveal Protected Material may
 20    be separately bound by the court reporter and may not be disclosed to anyone except
 21    as permitted under this Stipulated Protective Order; and
 22             (i) any mediator or settlement officer, and their supporting personnel,
 23    mutually agreed upon by any of the parties engaged in settlement discussions.
 24

 25    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 26    IN OTHER LITIGATION
 27          If a Party is served with a subpoena or a court order issued in other litigation
 28    that compels disclosure of any information or items designated in this Action as
                                                   9
Case 8:20-cv-00218-JLS-KES Document 63 Filed 09/01/21 Page 10 of 16 Page ID #:1110




   1   “CONFIDENTIAL,” that Party must:
   2             (a) promptly notify in writing the Designating Party. Such notification
   3   shall include a copy of the subpoena or court order;
   4             (b) promptly notify in writing the party who caused the subpoena or order
   5   to issue in the other litigation that some or all of the material covered by the
   6   subpoena or order is subject to this Protective Order. Such notification shall include
   7   a copy of this Stipulated Protective Order; and
   8             (c)   cooperate with respect to all reasonable procedures sought to be
   9   pursued by the Designating Party whose Protected Material may be affected.
  10         If the Designating Party timely seeks a protective order, the Party served with
  11   the subpoena or court order shall not produce any information designated in this
  12   action as “CONFIDENTIAL” before a determination by the court from which the
  13   subpoena or order issued, unless the Party has obtained the Designating Party’s
  14   permission. The Designating Party shall bear the burden and expense of seeking
  15   protection in that court of its confidential material and nothing in these provisions
  16   should be construed as authorizing or encouraging a Receiving Party in this Action
  17   to disobey a lawful directive from another court.
  18

  19   9.    A    NON-PARTY’S        PROTECTED           MATERIAL     SOUGHT       TO    BE
  20   PRODUCED IN THIS LITIGATION
  21             (a) The terms of this Order are applicable to information produced by a
  22   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  23   produced by Non-Parties in connection with this litigation is protected by the
  24   remedies and relief provided by this Order. Nothing in these provisions should be
  25   construed as prohibiting a Non-Party from seeking additional protections.
  26             (b) In the event that a Party is required, by a valid discovery request, to
  27   produce a Non-Party’s confidential information in its possession, and the Party is
  28   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                                10
Case 8:20-cv-00218-JLS-KES Document 63 Filed 09/01/21 Page 11 of 16 Page ID #:1111




   1   confidential information, then the Party shall:
   2                (1) promptly notify in writing the Requesting Party and the Non-Party
   3   that some or all of the information requested is subject to a confidentiality
   4   agreement with a Non-Party;
   5                (2) promptly provide the Non-Party with a copy of the Stipulated
   6   Protective Order in this Action, the relevant discovery request(s), and a reasonably
   7   specific description of the information requested; and
   8                (3) make the information requested available for inspection by the
   9   Non-Party, if requested.
  10            (c) If the Non-Party fails to seek a protective order from this court within
  11   14 days of receiving the notice and accompanying information, the Receiving Party
  12   may produce the Non-Party’s confidential information responsive to the discovery
  13   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  14   not produce any information in its possession or control that is subject to the
  15   confidentiality agreement with the Non-Party before a determination by the court.
  16   Absent a court order to the contrary, the Non-Party shall bear the burden and
  17   expense of seeking protection in this court of its Protected Material.
  18

  19   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  20         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  21   Protected Material to any person or in any circumstance not authorized under this
  22   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  23   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  24   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  25   persons to whom unauthorized disclosures were made of all the terms of this Order,
  26   and (d) request such person or persons to execute the “Acknowledgment and
  27   Agreement to Be Bound” that is attached hereto as Exhibit A.
  28   \\
                                                 11
Case 8:20-cv-00218-JLS-KES Document 63 Filed 09/01/21 Page 12 of 16 Page ID #:1112




   1   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   2   PROTECTED MATERIAL
   3         When a Producing Party gives notice to Receiving Parties that certain
   4   inadvertently produced material is subject to a claim of privilege or other protection,
   5   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   6   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   7   may be established in an e-discovery order that provides for production without
   8   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
   9   as the parties reach an agreement on the effect of disclosure of a communication or
  10   information covered by the attorney-client privilege or work product protection, the
  11   parties may incorporate their agreement in the stipulated protective order submitted
  12   to the court.
  13

  14   12.   MISCELLANEOUS
  15         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  16   person to seek its modification by the Court in the future.
  17         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  18   Protective Order no Party waives any right it otherwise would have to object to
  19   disclosing or producing any information or item on any ground not addressed in this
  20   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  21   ground to use in evidence of any of the material covered by this Protective Order.
  22         12.3 Filing Protected Material. A Party that seeks to file under seal any
  23   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  24   only be filed under seal pursuant to a court order authorizing the sealing of the
  25   specific Protected Material at issue. If a Party's request to file Protected Material
  26   under seal is denied by the court, then the Receiving Party may file the information
  27   in the public record unless otherwise instructed by the court.
  28
                                                 12
Case 8:20-cv-00218-JLS-KES Document 63 Filed 09/01/21 Page 13 of 16 Page ID #:1113




   1   13.   FINAL DISPOSITION
   2         After the final disposition of this Action, as defined in paragraph 4, within 60
   3   days of a written request by the Designating Party, each Receiving Party must return
   4   all Protected Material to the Producing Party or destroy such material. As used in
   5   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
   6   summaries, and any other format reproducing or capturing any of the Protected
   7   Material. Whether the Protected Material is returned or destroyed, the Receiving
   8   Party must submit a written certification to the Producing Party (and, if not the same
   9   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  10   (by category, where appropriate) all the Protected Material that was returned or
  11   destroyed and (2)affirms that the Receiving Party has not retained any copies,
  12   abstracts, compilations, summaries or any other format reproducing or capturing any
  13   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  14   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  15   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  16   reports, attorney work product, and consultant and expert work product, even if such
  17   materials contain Protected Material. Any such archival copies that contain or
  18   constitute Protected Material remain subject to this Protective Order as set forth in
  19   Section 4 (DURATION).
  20   \\
  21   \\
  22   \\
  23   \\
  24   \\
  25   \\
  26   \\
  27   \\
  28
                                                 13
Case 8:20-cv-00218-JLS-KES Document 63 Filed 09/01/21 Page 14 of 16 Page ID #:1114




   1   14.   Any violation of this Order may be punished by any and all
   2    appropriate measures including, without limitation, contempt proceedings
   3    and/or monetary sanctions.
   4

   5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   6

   7
       ____________________________________          DATED: August 26,
       Farrah Mirabel                                2021
   8   LAW OFFICES OF FARRAH MIRABEL
   9   Stan Mallison
       Hector Martinez
  10   MALLISON & MARTINEZ
       Attorneys for Plaintiffs
  11

  12    ___________________________________          DATED: _________________
        Dennis M. Brown
  13    Marlene S. Muraco
  14    Linda N. Bollinger
        Jacqueline Menendez
  15    LITTLER MENDELSON, P.C.
  16    Attorneys for Defendant
        RICOH USA, INC.
  17

  18   _____________________________________         DATED: August 26, 2021
       James R. Ebert
  19   Lisa M. Kitagawa
  20   KITAGAWA & EBERT, P.C.
       Attorneys for Defendant
  21   Ricoh Logistics Corporation
  22

  23

  24   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  25   DATED: September 1, 2021
  26
       _____________________________________
  27   Hon. Karen E. Scott
  28   United States Magistrate Judge
                                             14
Case 8:20-cv-00218-JLS-KES Document 63 Filed 09/01/21 Page 15 of 16 Page ID #:1115
Case 8:20-cv-00218-JLS-KES Document 63 Filed 09/01/21 Page 16 of 16 Page ID #:1116




   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I,   _____________________________              [print   or   type   full   name],    of
   5   _________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of California
   8   on [date] in the case of ___________ [insert formal name of the case and the
   9   number and initials assigned to it by the court]. I agree to comply with and to be
  10   bound by all the terms of this Stipulated Protective Order and I understand and
  11   acknowledge that failure to so comply could expose me to sanctions and punishment
  12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
  13   any information or item that is subject to this Stipulated Protective Order to any
  14   person or entity except in strict compliance with the provisions of this Order.
  15   I further agree to submit to the jurisdiction of the United States District Court for the
  16   Central District of California for the purpose of enforcing the terms of this
  17   Stipulated Protective Order, even if such enforcement proceedings occur after
  18   termination of this action. I hereby appoint __________________________ [print
  19   or type full name] of _______________________________________ [print or type
  20   full address and telephone number] as my California agent for service of process in
  21   connection with this action or any proceedings related to enforcement of this
  22   Stipulated Protective Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27

  28   Signature: __________________________________
                                                  15
